
	
		I
		111th CONGRESS
		1st Session
		H. R. 489
		IN THE HOUSE OF REPRESENTATIVES
		
			January 13, 2009
			Mr. Thornberry
			 introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To improve the conduct of strategic communication by the
		  Federal Government.
	
	
		1.Short titleThis Act may be cited as the
			 Strategic Communication Act of
			 2009.
		2.Establishment of
			 Center for Strategic Communication
			(a)FindingsCongress
			 finds the following:
				(1)The ability of the
			 United States to credibly communicate to populations throughout the world is
			 critical for achieving national objectives and is essential for improving
			 national security and foreign policy.
				(2)Strategic
			 communication describes a variety of instruments used by governments to
			 understand global attitudes and cultures, to engage in a dialogue of ideas
			 between peoples and institutions, to advise policymakers, diplomats, and
			 military leaders on the public opinion implications of policy choices, and to
			 influence attitudes and behavior through communications strategies.
				(3)There have been
			 dramatic changes in the world, including changes in technology, changes in
			 religious, ethnic, and regional conflicts, and changes in economic, political,
			 and military relationships. These dramatic changes necessitate that the
			 departments and agencies of the Federal Government responsible for national
			 security and homeland security work more closely together so they may function
			 more effectively.
				(4)Since 2001, more
			 than 15 private sector and congressional reports have examined public
			 diplomacy, with each coming to the conclusion that United States efforts in
			 public diplomacy, a subset of strategic communication, are lacking in
			 leadership, strategic direction, interagency coordination, and a culture of
			 measurement and evaluation. Specifically, the Defense Science Board Task Force
			 on Strategic Communication concluded that United States strategic
			 communication must be transformed..
				(b)Center for
			 Strategic Communication
				(1)In
			 generalNot later than one year after the date of the enactment
			 of this Act, the Secretary of State shall solicit from organizations whose
			 primary role is research and analysis related to national security and foreign
			 policy offers to establish a Center for Strategic Communication (in this Act
			 referred to as the Center) within such organizations. The
			 Secretary shall select from among such offers one organization to establish the
			 Center.
				(2)Tax exempt
			 requirementTo be eligible to make an offer under this
			 subsection, an organization shall be an organization described in section
			 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax under
			 section 501(a) of such Code.
				(c)DutiesThe
			 Center shall have the following duties:
				(1)Provide
			 information and analysis on a regular basis to civilian and military
			 decisionmakers in the Department of State, the Department of Defense, the
			 Department of Justice, the Department of Homeland Security, and the Director of
			 National Intelligence on issues vital to United States national security and
			 foreign policy to enhance the ability of such decisionmakers to make informed
			 decisions regarding the following:
					(A)Global public
			 opinion.
					(B)The role of
			 culture, values, and religion in shaping human behavior.
					(C)Media trends and
			 influences on audiences.
					(D)Information
			 technologies.
					(E)The implications
			 of all source intelligence assessments.
					(F)Such other subject
			 matters or issues as such decisionmakers request.
					(2)Develop plans,
			 themes, products, and programs for the creation and implementation of United
			 States communication strategies that promote diplomatic opportunities, provide
			 a positive view of the United States, and respond to national security
			 threats.
				(3)Support
			 government-wide strategic communication through services provided on a
			 cost-recovery basis. Such services shall—
					(A)use, whenever
			 possible, nongovernmental entities to foster cross-cultural exchanges of ideas,
			 people, and information;
					(B)maintain knowledge
			 management systems, language and skills inventories, and procedures to recruit
			 private sector experts for short term assignments; and
					(C)develop and
			 maintain the ability to deploy temporary communication teams to augment
			 planning, recruitment, and training for strategic communication within the
			 Federal Government.
					(4)Develop tools and
			 techniques to monitor and evaluate the effectiveness, efficiency, and message
			 continuity of their own operations and of government-wide strategic
			 communication initiatives to help adapt plans, themes, products, and programs
			 to meet current and anticipated requirements.
				(5)Perform functions
			 including—
					(A)audience polling
			 and analysis, including analysis related to ethnographic, psychographic,
			 demographic, behavioral and tracking research, and focus groups;
					(B)cultural influence
			 analysis, including analysis related to values, religion, entertainment, and
			 education;
					(C)analysis of media
			 influences on audiences, including analysis related to content analysis,
			 agendas, political and social tendencies, relevance and credibility, and media
			 organization structure, ownership, and business models; and
					(D)fostering
			 cross-cultural exchanges of ideas, peoples, and information.
					(6)Contract with
			 private sector and academic entities, whenever possible, for a range of
			 products and programs that communicate strategic themes and messages to
			 appropriate target audiences, including themes and messages related to—
					(A)respect for human
			 dignity and individual rights;
					(B)individual
			 education and economic opportunity; and
					(C)personal freedom,
			 safety, and mobility.
					(7)Mobilize
			 nongovernment initiatives, including temporary communication teams, coalition
			 building partnerships, and deployment of language-qualified global
			 messengers.
				(d)LiaisonThe
			 Secretary of State shall designate an individual from the Department of State
			 to serve as a liaison between the departments and agencies described in
			 subsection (c)(1) and the Center.
			(e)FundingFrom
			 amounts appropriated to the Department of State each fiscal year, $250,000,000
			 shall be made available to support the administration of the Center and to fund
			 work with private sector and academic entities. Additional funding for projects
			 and programs to be carried out by the Center may be provided through contracts
			 and task orders entered into by departments and agencies of the
			 Government.
			3.ReportNot later than six months after the date of
			 the enactment of this Act, the Secretary of State shall submit to Congress a
			 report describing the actions taken in accordance with this Act to strengthen
			 the Federal Government’s strategic communication capability. The report shall,
			 at a minimum, contain the following information:
			(1)A
			 description of the efforts taken to understand global public opinion, the
			 strategic implications of policymaking, and engage in more effective
			 communication with global audiences.
			(2)A
			 description of the efforts taken to coordinate the components of strategic
			 communication, including components related to public diplomacy, public
			 affairs, international broadcasting, and military information
			 operations.
			(3)Recommendations
			 for additional statutory changes to improve the public diplomacy capabilities
			 of the United States.
			(4)An examination of
			 the feasibility of establishing a strategic communication organization within
			 the National Security Council to coordinate the efforts of the Center.
			(5)Recommendations
			 for elevating officials of the Department of State who are responsible for
			 matters relating to public diplomacy and public affairs to the levels of Deputy
			 Assistant Secretary of State or Senior Advisor to the Assistant
			 Secretary.
			(6)Recommendations
			 for elevating the Coordinator of the Bureau of International Information
			 Programs to Assistant Secretary of State.
			
